Citation Nr: 0627144	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to May 1946 
and from January 1953 to July 1954.  He also appears to have 
other periods of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
the veteran's claim of service connection for a bilateral 
hearing loss disability.  In August 2004, a videoconference 
hearing before the undersigned Acting Veterans Law Judge was 
held.  A transcript of that hearing is of record.  In May 
2005, the Board remanded this case.  


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not manifest within one year of the veteran's separation from 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 which fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded examinations in February 2003 and 
February 2006.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board notes that after the issuance of an April 2006 
supplemental statement of the case, the veteran was provided 
time to submit evidence thereafter.  The veteran did so, but 
this evidence and argument was entirely duplicative of 
evidence already in the record.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran, in written correspondence and at his August 2004 
hearing, indicated that the veteran's hearing was damaged by 
inservice noise exposure and has continued to worsen.  The 
veteran stated that he was exposed to loud noises on the 
flight line; was exposed to loud gunfire noises, bazooka 
firings, and grenade explosions on the shooting range; and 
was exposed to loud noises during field testing, all without 
adequate ear protection.  He elaborated that he was not 
provided adequate safety measures during service.  The 
veteran also addressed the inservice hearing tests.  He 
explained that they were inadequate and not as sophisticated 
as current testing.  The veteran referred to Congress' 
interest in the hearing-testing procedures.  The veteran 
stated that the whisper voice test was obsolete and not 
reliable, according to medical studies.  The veteran related 
that post-service, he was a chemist and was not subjected to 
any noise exposure during his employment.  The veteran also 
asserts that the opinion, cited below, of Dr. P.E.J., 
etiologically relates hearing loss to service and raises 
reasonable doubt.  In support of his assertions, the veteran 
submitted internet materials which showed Congress' intent, 
an article regarding veterans being at risk for hearing loss, 
ear protection during service, and hearing testings.  

At that outset, the Board notes that the internet materials 
do not specifically address the veteran's case.  As such, 
while they may support his statements, they do not provide a 
specific medical opinion regarding the etiology of his 
current bilateral hearing loss disability.  The Board finds 
that such generic internet literature, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Likewise, while the veteran is competent to state that he had 
noise exposure during service and that he could not hear as 
well, he is not competent to provide an opinion as to the 
causation of his current hearing loss disability.  See 
Espiritu.  The Board will assess if the record supports his 
assertions.  

A review of the service medical records reveals no 
complaints, findings, treatment, or diagnosis of hearing loss 
during service.  On the veteran's separation examination, his 
hearing was normal limits on both whisper and spoken voice 
testing.  No hearing disease or defect was shown.  

Post-service, the veteran underwent regular hearing acuity 
assessments for 20 years, between 1972 and 1992.  A review of 
the audiometric tests shows progressively worse hearing over 
the years.  Pursuant to 38 C.F.R. § 3.385, the veteran had a 
hearing loss disability by VA standards as of 1982 in the 
right ear and 1988 in the left ear.  

In July 2002, the veteran was examined by County Hearing and 
Balance.  A hearing loss disability within the parameters of 
38 C.F.R. § 3.385 was demonstrated.  

In a September 2002 letter, P.E.J., M.D., stated that the 
veteran had been seen two months prior and had a hearing loss 
disability.  Dr. J. indicated that the veteran furnished his 
audiometric tests from 1972 onward.  The veteran also 
reported that he had inservice noise exposure.  In addition, 
there was a family history of hearing loss, with the 
veteran's mother losing her hearing in her 80's.  Dr. J. 
stated that the audiometric testing showed a high frequency 
hearing loss that was worse at 4000 and 6000 hertz, 
initially, and then with progression over the years.   The 
hearing loss was compatible with possible noise induced 
hearing loss.  

In February 2003, the veteran was afforded a VA examination.  
VA audiometric testing showed a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The veteran reported inservice 
noise exposure which was noted by the examiner.  However, the 
examiner did not provide an opinion as to whether a current 
hearing loss disability was related to service.  

In a June 2005 letter, A.P.M., M.S., CCC-A, indicated that 
the veteran, on audiological examination, had normal hearing 
from 250 to 1500 Hertz with a steeply sloping mild to severe 
sensorineural hearing loss from 2000 to 8000 Hertz 
bilaterally.  The audiometric pattern of this hearing loss 
was consistent with a history of high intensity noise.  
Speech understanding was excellent in quiet, declining 
considerably when background noise was introduced.  

In a June 2005 letter, A.M.F., M.S., CCC-A, indicated that 
the veteran had reported to a long standing history of 
hearing loss which he felt was caused by noise exposure in 
the military.  Following an examination, it was opined that 
the veteran's hearing loss was consistent with noise exposure 
but that age-related hearing loss can not be ruled out 
entirely.

The Board notes, in sum, that Dr. J. stated that the 
veteran's hearing loss was compatible with possible noise 
induced hearing loss; the February 2003 VA examiner provided 
no opinion; and the June 2005 examiners stated that the 
veteran's pattern of hearing loss was consistent with a 
history of high intensity noise.  None of these medical 
professional specifically addressed if current hearing loss 
disability was attributable to service, to include inservice 
noise exposure.  Dr. J. stated that the hearing loss 
disability was compatible with "possible" noise induced 
hearing loss.  He did not provide a definitive opinion nor 
did he specifically state the noise was limited to service.  
The VA examiner only noted inservice noise exposure and 
provided no opinion.  The last examiner made a general 
statement.  He did not relate current hearing loss to 
service, specifically.  

As such, the Board remanded this case for a medical opinion.  
In February 2006, a VA examiner reviewed the claims file.  
The inservice and post-service audiometric testing were 
reviewed.  The examiner addressed each examination.  A 
current audiological test was performed on the veteran which 
showed hearing loss disability within 38 C.F.R. § 3.385.  The 
examiner stated that this testing showed hearing within 
normal limits through 1500 Hertz, followed by a mild sloping 
to severe sensorineural hearing loss thereafter.  

The examiner opined that it was not likely that the veteran's 
current hearing loss disability is the result of noise 
exposure sustained during active service.  In 1972, the 
veteran's hearing was essentially within normal limits with 
just a mild loss noted at the 6000 Hertz level.  The results 
of a recent study sponsored by VA showed that there was no 
scientific basis for delayed or late onset noise-induced 
hearing loss, i.e., hearing which is normal at discharge and 
hearing loss which is attributable to military noise exposure 
20-30 years later.  Dr. J.'s letter also indicated that the 
veteran had a family history of hearing loss and there was a 
progression of hearing loss over the years.  The veteran 
denied a history of occupational noise exposure at his 
employment, however, his hearing was routinely checked and a 
progression of hearing loss was evident over those years  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, as noted, the private examiners provided 
general statements that regarding noise exposure and the 
veteran's current hearing loss disability.  They did not 
specifically relate current hearing loss disability to 
service nor did they review all of the medical records to 
include inservice medical findings.  Conversely, the February 
2006 VA examiner conducted a review of the claims file and 
referred to the service medical records as well as the post-
service medical records.  She gave an unequivocal opinion.

The Board attaches the most significant probative weight to 
the February 2006 VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The VA examiner referred to the veteran's 
report of inservice noise exposure as well as the veteran's 
negative separation examination.  The VA examiner provided an 
unequivocal opinion in her area of expertise and with a 
review of the record.  The other medical reports did not 
reflect a review of the entire record nor did they reflect an 
unequivocal medical opinion with specific regard to the 
ventral, his hearing loss, and its relationship to service.  
The Internet materials did not specifically address the 
veteran's case.  Thus, the February 2006 VA examiner's 
opinion is more probative and the most probative evidence of 
record.  

In sum, the most probative competent medical evidence does 
not establish that a bilateral hearing loss disability began 
in service or that hearing loss was manifest within one year 
of separation.  Despite the veteran's contentions that his 
hearing loss originated during service, the most probative 
evidence shows otherwise.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim.




ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


